UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period :	November 1, 2012 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund® Annual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 25 Federal tax information 65 About the Trustees 66 Officers 68 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may periodically make it more difficult for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnam’s investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 100 Fund Interview with your fund’s portfolio manager Bill, how would you describe the bond market environment during the 12months ended October31, 2013? Spread sectors — sectors that trade at a yield premium to U.S. Treasuries — posted gains in the final quarter of 2012, as investors stopped focusing on what might go wrong in the global economy and concentrated instead on where the greatest opportunities for returns existed. As we moved into the early months of 2013, credit-sensitive fixed-income securities continued to benefit from a more favorable economic backdrop and the tailwind of increased global liquidity that resulted from accommodative monetary policy in the United States and overseas. In May, however, the market environment changed, as concern about higher interest rates weighed on sentiment, leading investors to take profits. A debate that began in May about when the Federal Reserve would begin reducing its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Investors reacted to this potential shift in Fed monetary policy by selling bonds across all global market sectors, driving rates higher and yield spreads wider. After spiking in June, interest rates remained elevated until September, due to uncertainty about when the central bank would actually start the process of trimming its This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/13. See pages 3–4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 100 Fund 5 bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. The rally was further fueled when President Obama signed a short-term bill on October17 that raised the U.S. debt ceiling and will fund the federal government through January15, 2014, which ended a partial government shutdown. Additionally, after strengthening through the middle of the period on market expectations for the beginning of Fed tapering, the U.S. dollar significantly weakened through period-end following the Fed’s announcement. The fund outpaced Treasury bills by more than one-and-a-half percentage points at net asset value during the past 12months. What factors fueled this solid showing? Our mortgage credit holdings — which included commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] —bolstered the fund’s results. CMBS benefited from stable-to-rising commercial property values, as well as continued investor demand for risk. Our investments in “mezzanine” bonds rated BBB/Baa, which offered higher yields at what we believed were acceptable risks, were particular standouts. Mezzanine CMBS are lower in the capital structure of a Allocations are shown as a percentage of the fund’s net assets as of 10/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the chart includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Absolute Return 100 Fund package of securities backed by commercial mortgages, and provide a yield advantage over higher-rated bonds along with meaningful principal protection. Non-agency RMBS performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities, as well as a strengthening U.S. housing market. A significant allocation to investment-grade corporate bonds also proved beneficial. In July and August, given continuing steady U.S. economic growth, corporate bonds were less influenced by the uncertainty surrounding Fed tapering. Then in September, when the central bank decided to postpone scaling back its bond purchases, investors had a renewed appetite for credit risk, and sought to capitalize on the wider yield spreads offered by corporate securities. From a sector perspective, our investments in securities issued by financial institutions, particularly large banks, were the biggest contributors. After detracting in April and May, our prepayment strategies, which we implemented with securitized bonds, such as interest-only collateralized mortgage obligations [IOCMOs], helped performance for the period as a whole. Generally speaking, it was a positive environment for prepayment-sensitive securities, such as IO CMOs, particularly in the summer months. During that time, as interest rates rose, investors began to expect prepayment This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/13. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 100 Fund 7 speeds to slow, which would reduce the likelihood that the mortgages underlying our IO CMO positions would be refinanced. As these marketplace dynamics developed, they helped boost the value of our IOCMO holdings. How did the fund’s duration and yield - curve positioning affect performance? Our “term-structure” strategy had a neutral impact on the fund’s performance, neither materially helping nor hurting. We generally limited the fund’s interest-rate risk during periods when rates were rising, while also positioning the portfolio for a steeper yield curve, which was beneficial. However, adverse results from some of our tactical duration adjustments offset the positive contribution from our overall positioning. For example, in June, believing that the amount by which rates increased wasn’t justified by the economic environment, we modestly lengthened the portfolio’s duration to try to capitalize on any retracement in rates. However, the timing of our strategy was early, because rates didn’t meaningfully pull back until mid July, before resuming their upward trend until September. How did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified notional amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the chart includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Absolute Return 100 Fund interest-rate and prepayment risks associated with our CMO holdings. We also used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. What is your outlook for the coming months? As we approach 2014, we are anticipating the Fed’s policy response to the economic activity we have witnessed in 2013. Growth in the United States looks to be on track, while Europe appears to be entering the early-cycle phase of an economic recovery. As a result, we believe the U.S. central bank will begin tapering its bond buying in the near future, possibly during the first quarter of 2014, provided the markets maintain the overall stability they have recently exhibited. From a medium-term perspective, the desire among policymakers and investors alike is for the financial markets to return to a more normalized environment. Consequently, the Fed would prefer to transition from aggressively providing liquidity to the markets to letting the markets function on their own again. As the markets make this transition, periods of volatility and uncertainty will likely continue. Overall, however, investors appear to be navigating through the beginning stage of this transition fairly well, as risk-seeking behavior has been active in both the credit and stock markets. All told, we believe continued modest U.S. economic growth, coupled with improving economic performance overseas, will allow interest rates to normalize, which, in our estimation, will probably mean that the 10-year Treasury yield may be at or slightly above 3% by early 2014. Moreover, we believe this normalization in the level of rates can occur without creating negative consequences for the stock market, corporate earnings, or the housing market. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 100 Fund 9 How was the portfolio positioned as of period - end? The fund was positioned for a rising-rate environment in the United States. Additionally, we were continuing to find what we believed to be compelling opportunities for taking prepayment risk via IO CMOs, and continued to add to our holdings of mezzanine CMBS. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS With stocks rallying and interest rates increasingly volatile, investors are pouring money into equity-based mutual funds. For the first nine months of 2013, inflows into stock funds more than quadrupled, compared with the same time period in 2012, according to the Strategic Insight Monthly Fund Industry Review. U.S. equity funds attracted over $168 billion versus $31 billion during the first three quarters of 2012, while international stock funds garnered over $163billion in comparison with nearly $50 billion a year ago. Investors are on track in 2013 to invest the most money in equity mutual funds since 2000, according to investment research firm TrimTabs. Meanwhile, fixed-income investors have tapped the brakes, with year-to-date inflows of about $27 billion as of September30, down from over $290 billion a year ago. 10 Absolute Return 100 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 7.48% 6.41% 5.89% 5.89% 3.74% 3.74% 7.15% 6.35% 6.16% 8.79% 8.82% 8.78% Annual average 1.50 1.29 1.19 1.19 0.76 0.76 1.43 1.28 1.24 1.75 1.76 1.75 3 years 2.59 1.57 1.90 1.90 0.32 0.32 2.50 1.73 1.83 3.35 3.38 3.34 Annual average 0.86 0.52 0.63 0.63 0.11 0.11 0.83 0.57 0.61 1.10 1.11 1.10 1 year 1.73 0.72 1.45 0.45 1.00 0.00 1.70 0.93 1.50 1.94 1.97 1.94 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/13 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 0.85% 25.79% Annual average 0.17 4.84 3 years 0.37 9.32 Annual average 0.12 3.02 1 year 0.11 –1.08 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Absolute Return 100 Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $10,589 and $10,374, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $10,635. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $10,616, $10,879, $10,882, and $10,878, respectively. Fund price and distribution information For the 12-month period ended 10/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 — 1 1 1 1 1 Income $0.075 $0.056 — $0.071 $0.061 $0.087 $0.090 $0.106 Capital gains — Total — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $10.16 $10.26 $10.12 $10.05 $10.14 $10.22 $10.10 $10.21 $10.21 $10.21 10/31/13 10.26 10.36 10.21 10.15 10.24 10.32 10.19 10.32 10.32 10.30 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Absolute Return 100 Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 7.06% 5.99% 5.58% 5.58% 3.33% 3.33% 6.73% 5.93% 5.74% 8.37% 8.40% 8.36% Annual average 1.44 1.23 1.15 1.15 0.69 0.69 1.38 1.22 1.18 1.70 1.71 1.70 3 years 2.69 1.66 2.09 2.09 0.41 0.41 2.59 1.82 1.92 3.44 3.47 3.43 Annual average 0.89 0.55 0.69 0.69 0.14 0.14 0.86 0.60 0.63 1.13 1.14 1.13 1 year 1.54 0.52 1.35 0.35 0.70 –0.30 1.50 0.74 1.20 1.75 1.78 1.74 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12* 0.65% 0.85% 1.40% 0.70% 0.90% 0.40% 0.40% 0.40% Annualized expense ratio for the six-month period ended 10/31/13†‡ 0.64% 0.84% 1.39% 0.69% 0.89% 0.39% 0.39% 0.39% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect estimated fees for the current fiscal year. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.01% from annualizing the performance fee adjustment for the six months ended 10/31/13. Absolute Return 100 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2013, to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.23 $4.24 $7.00 $3.48 $4.49 $1.97 $1.97 $1.97 Ending value (after expenses) $1,002.00 $1,001.00 $998.00 $1,002.00 $1,001.00 $1,002.90 $1,002.90 $1,002.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2013, use the following calculation method. To find the value of your investment on May 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.26 $4.28 $7.07 $3.52 $4.53 $1.99 $1.99 $1.99 Ending value (after expenses) $1,021.98 $1,020.97 $1,018.20 $1,021.73 $1,020.72 $1,023.24 $1,023.24 $1,023.24 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 100 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Absolute Return 100 Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index tracks the performance of U.S.-dollar-denominated U.S. Treasury bills, which represent obligations of the U.S. government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2013, Putnam employees had approximately $414,000,000 and the Trustees had approximately $99,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 100 Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Absolute Return 100 Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 18 Absolute Return 100 Fund Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, Absolute Return 100 Fund 19 or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund pays a management fee at a fixed rate of 40 basis points to Putnam Management. Putnam Management is obligated to pay, out of the management fee, all of the fund’s organizational and other operating expenses (including investor servicing fees), excluding only brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses. This management contract was approved initially by the Trustees on December 14, 2012, and has been in effect only since March 2013. Under your fund’s previous management contract, your fund had the benefit of breakpoints in its management fee schedule that provided shareholders with reduced fee levels as assets under management in the Putnam family of funds increased, but Putnam Management was not obligated to pay the fund’s organizational and other operating expenses out of the management fee. Because your fund’s new management contract had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structure, and the Trustees will examine the operation of this new management fee in future years in light of further experience. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset 20 Absolute Return 100 Fund size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality Absolute Return 100 Fund 21 personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012—the sec ond time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on December 23, 2008, the Trustees considered information about the total return of your fund and your fund’s performance relative to its internal benchmark over the one-year and three-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive over the one-year and three-year periods, exceeded its targeted return over the one-year period, and trailed its targeted return over the three-year period. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and 22 Absolute Return 100 Fund also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management and sub-advisory contract Following the Trustees’ approval of the continuance of your fund’s management, sub-management and sub-advisory contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and though holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting to be held in early 2014. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management and sub-advisory contracts, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013, as described above. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management and sub-advisory contracts were identical to the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. Because the proposed contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other Absolute Return 100 Fund 23 factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. 24 Absolute Return 100 Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 100 Fund 25 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 100 Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of October 31, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and the period from December 23, 2008 (commencement of operations) through October 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Absolute Return 100 Fund as of October 31, 2013, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 13, 2013 26 Absolute Return 100 Fund The fund’s portfolio 10/31/13 CORPORATE BONDS AND NOTES (36.8%)* Principal amount Value Basic materials (0.6%) BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. FRN notes 0.533s, 2014 (Australia) $500,000 $500,426 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 430,000 475,093 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 255,000 296,694 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 320,899 Capital goods (0.9%) Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.556s, 2013 650,000 650,272 Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.538s, 2014 1,500,000 1,502,094 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 505,000 511,534 Communication services (1.3%) BellSouth Corp. sr. unsec. unsub. bonds 5.2s, 2014 500,000 520,098 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 7 3/8s, 2013 1,000,000 1,001,884 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 478,408 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 636,392 Verizon Communications, Inc. sr. unsec. unsub. FRN notes 1.782s, 2016 1,000,000 1,030,145 Consumer cyclicals (1.3%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 534,750 Ford Motor Credit Co., LLC company guaranty sr. unsec. notes 1.516s, 2016 1,000,000 1,013,638 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 3/4s, 2014 1,250,000 1,294,845 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 319,851 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 506,070 Consumer staples (2.3%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.603s, 2014 700,000 701,511 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 914,000 960,230 ConAgra Foods, Inc. sr. unsec. notes 5 7/8s, 2014 500,000 511,739 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,008,642 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 456,500 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 320,000 320,683 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 416,000 433,118 Absolute Return 100 Fund 27 CORPORATE BONDS AND NOTES (36.8%)* cont. Principal amount Value Consumer staples cont. Diageo Capital PLC company guaranty sr. unsec. unsub. notes 7 3/8s, 2014 (United Kingdom) $853,000 $864,452 Foster’s Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2014 1,000,000 1,037,290 Energy (0.9%) Devon Energy Corp. sr. unsec. unsub. notes 5 5/8s, 2014 1,000,000 1,010,304 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 1,210,000 1,240,367 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 30,820 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 125,000 125,118 Financials (25.4%) ABN Amro Bank NV 144A sr. unsec. FRN notes 1.037s, 2016 (Netherlands) 2,000,000 1,999,970 Aflac, Inc. sr. unsec. notes 3.45s, 2015 1,000,000 1,048,873 American Express Credit Corp. sr. unsec. sub. FRN notes 1.356s, 2015 900,000 913,428 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 1,000,000 1,030,296 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 415,000 407,382 Banco Santander Chile 144A sr. unsec. notes FRN 2.133s, 2018 (Chile) 500,000 499,452 Bank of America NA unsec. sub. FRN notes Ser. BKNT, 0.534s, 2016 1,275,000 1,253,087 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.469s, 2015 1,700,000 1,701,258 Bank of Nova Scotia sr. unsec. unsub. FRN notes 0.654s, 2016 (Canada) 1,300,000 1,300,326 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. FRN notes 0.922s, 2014 (Japan) 250,000 250,410 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. FRN notes 0.712s, 2016 (Japan) 1,000,000 998,388 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 1,300,000 1,342,143 BB&T Corp. unsec. sub. notes 5.2s, 2015 1,000,000 1,085,156 BBVA US Senior SAU bank guaranty sr. unsec. unsub. notes 3 1/4s, 2014 (Spain) 1,000,000 1,010,562 Boston Properties, LP sr. unsec. unsub. notes 5 5/8s, 2015 R 720,000 769,473 Boston Properties, LP sr. unsec. unsub. notes 5s, 2015 R 500,000 532,830 BPCE SA sr. unsec. unsub. FRN notes Ser. MTN, 1.488s, 2016 (France) 1,000,000 1,014,495 Branch Banking & Trust Co. unsec. sub. FRN notes 0.574s, 2016 250,000 247,694 Capital One Financial Corp. sr. unsec. unsub. FRN notes 1.394s, 2014 1,955,000 1,964,507 Citigroup, Inc. sr. unsec. sub. FRN notes 0.528s, 2016 500,000 489,454 Citigroup, Inc. sr. unsec. unsub. FRN notes 0.546s, 2014 650,000 649,288 Colonial Realty LP sr. unsec. unsub. notes 6 1/4s, 2014 1,000,000 1,032,449 Credit Agricole SA/London 144A company guaranty sr. unsec. unsub. notes 1.404s, 2016 (United Kingdom) 1,950,000 1,973,223 28 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (36.8%)* cont. Principal amount Value Financials cont. Danske Bank A/S 144A sr. unsec. unsub. FRN notes 1.294s, 2014 (Denmark) $1,500,000 $1,504,547 Dexia Credit Local SA/New York 144A government guaranty sr. unsec. unsub. notes 1 1/4s, 2016 (France) 2,000,000 2,001,950 ERP Operating LP sr. unsec. unsub. notes 5 1/4s, 2014 R 1,000,000 1,040,014 General Electric Capital Corp. sr. notes Ser. GMTN, 0.894s, 2016 500,000 502,696 General Electric Capital Corp. sr. unsec. unsub. FRN notes Ser. MTN, 0.873s, 2014 500,000 501,458 Goldman Sachs Group, Inc. (The) sr. unsec. FRN notes 1.265s, 2014 1,000,000 1,001,930 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 235,000 274,950 HCP, Inc. sr. unsec. notes 5.65s, 2013 R 500,000 502,834 HCP, Inc. sr. unsec. unsub. notes 2.7s, 2014 R 1,000,000 1,005,266 Health Care REIT, Inc. sr. unsec. notes 6s, 2013 R 1,000,000 1,001,437 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 R 800,000 817,900 HSBC Finance Corp. sr. unsec. unsub. FRN notes 0.69s, 2016 1,000,000 997,234 ING Bank NV 144A bonds 2 1/2s, 2016 (Netherlands) 129,000 133,322 ING Bank NV 144A sr. unsec. notes 2 3/8s, 2014 (Netherlands) 420,000 423,902 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 655,700 JPMorgan Chase Bank, NA unsec. sub. FRN notes 0.584s, 2016 1,000,000 989,953 KeyBank NA/Cleveland, OH company guaranty sr. unsec. notes Ser. MTN, 5.45s, 2016 1,115,000 1,220,310 Kimco Realty Corp. sr. unsec. notes Ser. MTN, 4.904s, 2015 R 900,000 943,637 Kimco Realty Corp. sr. unsec. unsub. notes 4.82s, 2014 R 450,000 460,644 Lloyds Bank PLC 144A bank guaranty sr. unsec. notes 4 3/8s, 2015 (United Kingdom) 1,000,000 1,039,113 Macquarie Group, Ltd. 144A bonds 7.3s, 2014 (Australia) 700,000 732,105 Metropolitan Life Global Funding I 144A notes 3s, 2023 790,000 761,403 Metropolitan Life Global Funding I 144A unsec. FRN notes 0.656s, 2013 500,000 500,033 Mizuho Financial Group Cayman, Ltd. 144A unsec. sub. notes 5.79s, 2014 (Japan) 1,000,000 1,019,360 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 550,000 555,132 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 750,000 764,306 Nationwide Building Society 144A sr. unsec. sub. notes 5 1/4s, 2014 (United Kingdom) 1,500,000 1,513,155 New York Life Global Funding 144A notes 3s, 2015 930,000 963,968 Nordea Bank AB 144A sr. unsec. notes 0.725s, 2016 (Sweden) 1,525,000 1,528,098 PNC Funding Corp. sr. unsec. notes 3s, 2014 1,500,000 1,521,576 Principal Life Global Funding II 144A notes 1s, 2015 260,000 260,814 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,440,750 1,490,761 Regency Centers LP company guaranty sr. unsec. unsub. notes 4.95s, 2014 1,250,000 1,273,077 Regions Financial Corp. sr. unsec. unsub. notes 7 3/4s, 2014 513,000 546,986 Royal Bank of Canada sr. unsec. unsub. FRN notes Ser. GMTN, 0.714s, 2016 (Canada) 1,000,000 1,003,119 Absolute Return 100 Fund 29 CORPORATE BONDS AND NOTES (36.8%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) $1,535,000 $1,574,885 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 700,000 749,496 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 770,000 797,253 Societe Generale SA 144A sr. unsec. notes 2 1/2s, 2014 (France) 1,000,000 1,003,061 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 1,400,000 1,463,294 Sumitomo Mitsui Banking Corp. 144A sr. unsec. FRN notes 1.191s, 2014 (Japan) 1,000,000 1,005,219 Svenska Handelsbanken AB sr. unsec. FRN notes 0.7s, 2016 (Sweden) 1,000,000 1,001,682 UBS AG/Stamford, CT sr. notes 7 3/8s, 2015 775,000 852,702 UBS AG/Stamford, CT sr. unsec. notes 2 1/4s, 2014 582,000 584,609 UDR, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2015 R 500,000 525,288 UDR, Inc. sr. unsec. unsub. notes 5.13s, 2014 R 535,000 539,536 US Bank NA unsec. sub. notes 4.8s, 2015 1,450,000 1,534,913 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notes 3 1/8s, 2015 R 400,000 417,389 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 212,500 Wachovia Bank NA sr. unsec. sub. FRN notes Ser. BKNT, 0.646s, 2014 1,250,000 1,252,355 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5 3/4s, 2015 1,000,000 1,085,690 Westpac Banking Corp. 144A sr. unsec. FRN notes 0.978s, 2014 (Australia) 400,000 401,310 Health care (0.5%) Mylan, Inc./PA 144A sr. unsec. FRN notes 1.8s, 2016 1,000,000 1,010,928 Zoetis, Inc. sr. unsec. notes 1.15s, 2016 265,000 266,663 Technology (0.4%) Western Union Co. (The) sr. unsec. unsub. FRN notes 1.262s, 2015 1,000,000 1,003,915 Transportation (0.6%) Burlington Northern Santa Fe, LLC sr. unsec. notes 7s, 2014 1,000,000 1,015,445 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2019 114,447 122,459 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 94,780 100,585 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 495,570 500,624 Utilities and power (2.6%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 250,087 Dayton Power & Light Co. (The) 144A sr. mortgage bonds 1 7/8s, 2016 1,500,000 1,510,801 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 700,000 725,738 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 400,000 405,675 30 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (36.8%)* cont. Principal amount Value Utilities and power cont. Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) $260,000 $254,475 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5s, 2013 1,500,000 1,507,622 Potomac Edison Co. (The) sr. unsub. notes 5 1/8s, 2015 750,000 800,278 Progress Energy, Inc. sr. notes 6.05s, 2014 1,000,000 1,019,598 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 654,000 840,386 Total corporate bonds and notes (cost $101,023,215) MORTGAGE-BACKED SECURITIES (27.9%)* Principal amount Value Agency collateralized mortgage obligations (12.1%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.782s, 2035 $39,037 $58,467 Ser. 2430, Class UD, 6s, 2017 63,593 67,492 IFB Ser. 4240, Class SA, IO, 5.826s, 2043 2,023,100 437,273 IFB Ser. 311, Class S1, IO, 5.776s, 2043 9,584,592 2,145,511 IFB Ser. 314, Class AS, IO, 5.716s, 2043 7,786,859 1,727,992 Ser. 3724, Class CM, 5 1/2s, 2037 141,327 154,455 Ser. 2533, Class HB, 5 1/2s, 2017 127,826 134,523 Ser. 3331, Class NV, 5s, 2029 264,000 279,337 Ser. 2513, Class DB, 5s, 2017 71,540 75,850 Ser. 3539, Class PM, 4 1/2s, 2037 126,614 131,723 Ser. 3730, Class PL, 4 1/2s, 2033 60,662 61,080 Ser. 3697, Class BM, 4 1/2s, 2031 63,885 64,959 Ser. 2931, Class AM, 4 1/2s, 2019 37,218 37,968 Ser. 3891, Class UK, 3 1/2s, 2041 294,346 304,030 Ser. 3805, Class AK, 3 1/2s, 2024 164,422 170,052 Ser. 3876, Class CA, 2 3/4s, 2026 181,082 185,158 Ser. 3683, Class JH, 2 1/2s, 2023 82,650 83,527 Ser. 3609, Class LK, 2s, 2024 948,097 961,058 Ser. T-8, Class A9, IO, 0.468s, 2028 172,698 1,835 Ser. T-59, Class 1AX, IO, 0.274s, 2043 399,509 4,963 Ser. T-48, Class A2, IO, 0.212s, 2033 590,518 5,813 Ser. 3835, Class FO, PO, zero%, 2041 3,083,683 2,580,549 FRB Ser. T-54, Class 2A, IO, zero%, 2043 239,825 37 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.919s, 2031 230,950 300,947 IFB Ser. 05-75, Class GS, 19.739s, 2035 337,711 455,249 IFB Ser. 11-4, Class CS, 12.56s, 2040 456,062 541,918 Ser. 06-10, Class GC, 6s, 2034 1,467,249 1,511,266 IFB Ser. 13-101, Class AS, IO, 5.78s, 2043 2,204,177 514,697 IFB Ser. 13-92, Class SA, IO, 5.78s, 2043 4,555,595 1,075,622 IFB Ser. 13-103, Class SK, IO, 5 3/4s, 2043 4,696,964 1,106,826 IFB Ser. 13-102, Class SH, IO, 5.73s, 2043 4,433,908 997,629 Ser. 06-124, Class A, 5 5/8s, 2036 93,496 97,375 Ser. 05-68, Class PC, 5 1/2s, 2035 116,173 125,061 Absolute Return 100 Fund 31 MORTGAGE-BACKED SECURITIES (27.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 09-86, Class PC, 5s, 2037 $1,904,011 $1,940,901 Ser. 02-65, Class HC, 5s, 2017 48,830 51,321 Ser. 09-100, Class PA, 4 1/2s, 2039 59,247 61,062 Ser. 11-60, Class PA, 4s, 2039 111,112 116,727 Ser. 03-43, Class YA, 4s, 2033 691,064 712,049 Ser. 11-89, Class VA, 4s, 2023 910,352 932,578 Ser. 11-111, Class VA, 4s, 2023 391,479 398,827 Ser. 11-111, Class VC, 4s, 2023 290,992 293,685 Ser. 04-2, Class QL, 4s, 2019 333,001 349,701 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,669,000 575,563 Ser. 10-155, Class A, 3 1/2s, 2025 77,576 79,092 Ser. 10-81, Class AP, 2 1/2s, 2040 336,979 339,876 Ser. 03-W10, Class 1, IO, 1.147s, 2043 83,244 2,712 Ser. 98-W5, Class X, IO, 0.865s, 2028 323,183 14,543 Ser. 98-W2, Class X, IO, 0.436s, 2028 1,117,433 64,951 Ser. 03-W1, Class 2A, IO, zero%, 2042 503,623 39 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.751s, 2041 1,254,587 1,945,087 IFB Ser. 10-158, Class SD, 14.483s, 2040 377,000 462,511 IFB Ser. 11-70, Class WS, 9.355s, 2040 1,272,000 1,263,007 IFB Ser. 11-72, Class SE, 7.174s, 2041 2,689,000 2,682,896 IFB Ser. 11-56, Class MI, IO, 6.278s, 2041 1,573,494 352,856 IFB Ser. 12-34, Class SA, IO, 5.878s, 2042 2,084,790 454,609 Ser. 09-79, Class MB, 5s, 2034 142,821 143,893 Ser. 10-162, Class PQ, 4 1/2s, 2039 119,313 127,346 Ser. 09-32, Class AB, 4s, 2039 83,583 87,409 Ser. 08-31, Class PN, 4s, 2036 31,546 31,951 Ser. 08-38, Class PS, 3 1/2s, 2037 69,674 70,935 Ser. 09-93, Class EJ, 3 1/2s, 2035 39,661 40,021 Ser. 13-23, Class IK, IO, 3s, 2037 17,056,266 2,957,386 Ser. 10-151, Class KO, PO, zero%, 2037 398,070 344,912 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.809s, 2027 86,313 647 Ser. 98-3, IO, 0.14s, 2027 51,802 761 Ser. 98-2, IO, 0.011s, 2027 44,110 317 Ser. 98-4, IO, zero%, 2026 67,426 1,659 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 235,060 41,135 Commercial mortgage-backed securities (13.9%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.633s, 2049 87,572 88,448 Ser. 04-3, Class D, 5.61s, 2039 626,000 640,204 FRB Ser. 07-3, Class A2, 5.559s, 2049 495,165 496,865 Ser. 06-5, Class A2, 5.317s, 2047 1,095,018 1,100,757 Ser. 06-6, Class A2, 5.309s, 2045 350,318 352,221 Ser. 04-4, Class D, 5.073s, 2042 200,000 205,250 Ser. 07-1, Class XW, IO, 0.323s, 2049 1,118,902 8,809 32 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (27.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.823s, 2042 $1,167,532 $4,665 Ser. 02-PB2, Class XC, IO, 0.403s, 2035 1,297,442 13 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR9, Class AJ, 4.985s, 2042 365,000 374,162 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.443s, 2039 326,000 325,315 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,309,000 1,206,244 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 613,000 644,324 FRB Ser. 04-LB3A, Class E, 5.361s, 2037 1,000,000 1,011,000 Ser. 05-C6, Class AJ, 5.209s, 2044 1,110,000 1,161,269 Ser. 12-CR1, Class AM, 3.912s, 2045 301,000 306,820 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 754,219 755,563 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 683,671 682,919 Ser. 02-CP5, Class E, 5.339s, 2035 727,595 729,370 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 462,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 447,694 492,463 Ser. 03-C3, Class AX, IO, 1.322s, 2038 1,184,489 12 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 2,230,489 2,233,974 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 472,680 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,028,359 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 894,000 902,940 Ser. 05-C3, Class XC, IO, 0.16s, 2045 59,086,996 164,854 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 410,000 419,416 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,046,000 1,073,928 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 135,087 136,775 Ser. 05-GG4, Class B, 4.841s, 2039 540,000 523,908 FRB Ser. 12-GCJ9, Class XA, IO, 2.393s, 2045 2,866,778 388,950 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.415s, 2046 628,000 553,017 Ser. 11-GC5, Class XA, IO, 1.73s, 2044 5,174,704 384,262 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6 1/8s, 2051 359,345 388,291 FRB Ser. 07-CB20, Class AJ, 6.072s, 2051 299,500 305,969 FRB Ser. 04-CB9, Class B, 5.647s, 2041 372,000 381,858 FRB Ser. 05-CD11, Class C, 5.47s, 2037 500,000 520,531 Ser. 02-C3, Class D, 5.314s, 2035 101,254 101,381 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 952,524 Absolute Return 100 Fund 33 MORTGAGE-BACKED SECURITIES (27.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-C10, Class D, 4.161s, 2047 $313,000 $266,833 IO, 1.998s, 2045 9,837,429 1,111,629 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.541s, 2046 260,000 268,996 FRB Ser. 12_LC9, Class D, 4.427s, 2047 326,000 307,230 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 350,000 374,443 Ser. 06-C7, Class A2, 5.3s, 2038 408,285 425,286 FRB Ser. 04-C6, Class D, 5.147s, 2036 499,000 507,912 Ser. 07-C2, Class XW, IO, 0.538s, 2040 923,006 16,481 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.852s, 2050 1,229,000 1,258,902 FRB Ser. 07-C1, Class A2, 5.748s, 2050 65,273 65,750 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 416,458 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 50,106,885 384,771 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.294s, 2049 191,944 191,704 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.196s, 2049 60,892,179 706,349 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.647s, 2042 413,000 443,521 Ser. 07-IQ14, Class A2, 5.61s, 2049 254,757 256,838 FRB Ser. 07-HQ12, Class A2, 5.579s, 2049 192,805 193,383 Morgan Stanley Capital I Trust 144A FRB Ser. 04-HQ3, Class K , 5.738s, 2041 341,000 350,378 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 565,964 577,074 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 300,000 305,430 Ser. 12-C4, Class XA, IO, 1.884s, 2045 3,619,978 420,964 Ser. 12-C2, Class XA, IO, 1.8s, 2063 5,550,953 516,355 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 658,000 634,509 Ser. 05-C17, Class D, 5.396s, 2042 580,000 571,242 Ser. 06-C29, Class AM, 5.339s, 2048 570,000 630,019 FRB Ser. 05-C20, Class B, 5.242s, 2042 1,020,000 1,050,324 Ser. 06-C29, IO, 0.393s, 2048 36,093,198 424,817 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.194s, 2035 1,032,000 1,039,121 Ser. 07-C31, IO, 0.223s, 2047 87,596,117 561,163 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class D, 5.248s, 2044 945,000 949,999 FRB Ser. 11-C4, Class E, 5.248s, 2044 535,000 520,636 34 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (27.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C10, Class D, 4.46s, 2045 $304,000 $272,056 FRB Ser. 13-C11, Class D, 4.184s, 2045 295,000 245,956 Residential mortgage-backed securities (non-agency) (1.9%) Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 253,070 138,201 Ser. 12-RR10, Class 8A2, 4s, 2036 532,094 526,666 Barclays Capital, LLC Trust 144A FRB Ser. 13-RR2, Class 3A2, 8.082s, 2036 590,000 545,750 Ser. 09-RR7, Class 2A7, IO, 1.572s, 2047 7,139,439 223,464 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.77s, 2035 137,081 128,513 Mortgageit Trust FRB, Step Ser. 05-1, Class 1M1, 0.65s, 2035 1,072,510 933,167 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 1,035,965 880,570 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 704,999 634,499 FRB Ser. 05-AR17, Class A1B2, 0.58s, 2045 1,682,904 1,447,286 Total mortgage-backed securities (cost $75,198,160) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (2.1%)* Principal amount Value U.S. Government Agency Mortgage Obligations (2.1%) Federal Home Loan Mortgage Corporation 4 1/2s, October 1, 2018 $49,976 $52,492 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, September 1, 2017 345,229 368,119 4 1/2s, August 1, 2018 41,918 44,302 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from September 1, 2018 to September 1, 2019 146,413 156,245 4s, TBA, December 1, 2043 1,000,000 1,050,664 4s, TBA, November 1, 2043 2,000,000 2,107,188 3 1/2s, May 1, 2043 985,102 1,004,112 3s, TBA, November 1, 2043 1,000,000 987,031 Total U.S. government and agency mortgage obligations (cost $5,782,511) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $58,000 $58,280 Total U.S. treasury obligations (cost $57,964) MUNICIPAL BONDS AND NOTES (1.2%)* Principal amount Value Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC), 0.32s, 10/1/27 $1,700,000 $1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 0.46s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $3,200,000) Absolute Return 100 Fund 35 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) $1,340,000 $1,269,650 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 213,500 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 319,720 Total foreign government and agency bonds and notes (cost $1,819,660) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $6,664,000 $115,154 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 6,664,000 67 Total purchased swap options outstanding (cost $115,287) SHORT-TERM INVESTMENTS (32.7%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.07% L 22,194,293 $22,194,293 Putnam Short Term Investment Fund 0.07% L 41,272,712 41,272,712 SSgA Prime Money Market Fund 0.02% P 30,000 30,000 Interest in $45,000,000 joint tri-party repurchase agreement dated 10/31/13 with BNP Paribas Securities Corp. due 11/1/13 — maturity value of $1,500,007 for an effective yield of 0.16% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.7002% to 7.75% and due dates ranging from 5/1/14 to 9/30/43, valued at $47,250,001) $1,500,000 1,500,000 AXA Financial, Inc. commercial paper with a yield of 0.807%, August 6, 2014 1,000,000 995,932 British Telecommunications PLC commercial paper with a yield of 0.740%, March 10, 2014 1,000,000 998,708 Canadian Imperial Bank of Commerce/New York, NY certificates of deposit FRN 0.538%, November 26, 2014 1,000,000 1,001,951 CAFCO asset-backed commercial paper with a yield of 0.695%, February 26, 2014 600,000 599,546 CBS Corp. commercial paper with a yield of 0.280%, November 4, 2013 1,350,000 1,349,969 CHARTA, LLC asset-backed commercial paper with a yield of 0.411%, November 20, 2013 1,000,000 999,784 CHARTA, LLC asset-backed commercial paper with a yield of 0.807%, December 3, 2013 500,000 499,644 CIESCO, LP asset-backed commercial paper with a yield of 0.431%, December 23, 2013 1,000,000 999,379 Commonwealth Bank of Australia certificates of deposit FRN 1.494%, January 17, 2014 650,000 652,046 CRC Funding, LLC asset-backed commercial paper with a yield of 0.502%, August 1, 2014 1,000,000 996,540 CRC Funding, LLC asset-backed commercial paper with a yield of 0.695%, February 28, 2014 300,000 299,676 36 Absolute Return 100 Fund SHORT-TERM INVESTMENTS (32.7%)* cont. Principal amount/shares Value Entergy Corp. commercial paper with a yield of 0.751%, December 13, 2013 $378,000 $377,669 Molson Coors Brewing Co. commercial paper with a yield of 0.420%, November 27, 2013 1,500,000 1,499,545 NiSource Finance Corp. commercial paper with a yield of 0.700%, November 26, 2013 1,500,000 1,499,271 SCANA Corp. commercial paper with a yield of 0.380%, November 7, 2013 1,500,000 1,499,905 Stanley Black & Decker, Inc. commercial paper with a yield of 0.320%, November 20, 2013 1,372,000 1,371,768 Svenska Handelsbanken/New York, NY commercial paper with a yield of 1.044%, July 17, 2014 850,000 850,783 Textron, Inc. commercial paper with a yield of 0.700%, November 22, 2013 1,000,000 999,592 UBS AG/Stamford, CT commercial paper with a yield of 0.520%, February 26, 2014 500,000 500,561 Whirlpool Corp. commercial paper with a yield of 0.681%, December 12, 2013 1,500,000 1,498,838 Wyndham Worldwide Corp. commercial paper with a yield of 0.750%, November 6, 2013 1,000,000 999,896 U.S. Treasury Bills with an effective yield of 0.115%, August 21, 2014 # Δ § 3,212,000 3,209,903 U.S. Treasury Bills with an effective yield of 0.113%, July 24, 2014 # Δ § 100,000 99,945 U.S. Treasury Bills with an effective yield of 0.122%, May 29, 2014 # Δ § 427,000 426,832 U.S. Treasury Bills with an effective yield of 0.114%, April 3, 2014 # § 630,000 629,845 U.S. Treasury Bills with an effective yield of 0.130%, January 9, 2014 17,000 16,999 U.S. Treasury Bills with an effective yield of 0.123%, December 12, 2013 175,000 174,976 Total short-term investments (cost $90,037,563) TOTAL INVESTMENTS Total investments (cost $277,234,360) Key to holding’s currency abbreviations GBP British Pound Key to holding’s abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company Absolute Return 100 Fund 37 PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $275,758,376. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $10,532,619 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $199,371) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. British Pound Buy 12/18/13 $8,335 $8,338 $(3) British Pound Sell 12/18/13 8,335 8,416 81 Credit Suisse International British Pound Sell 12/18/13 83,349 80,851 (2,498) Deutsche Bank AG British Pound Sell 12/18/13 2,886 2,523 (363) Goldman Sachs International British Pound Buy 12/18/13 1,443 1,457 (14) British Pound Sell 12/18/13 1,443 1,399 (44) State Street Bank and Trust Co. British Pound Sell 12/18/13 99,378 96,387 (2,991) Total 38 Absolute Return 100 Fund FUTURES CONTRACTS OUTSTANDING at 10/31/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.K. Gilt 10 yr (Short) 2 $356,788 Dec-13 $(5,553) U.S. Treasury Note 5 yr (Short) 2 243,375 Dec-13 (2,144) U.S. Treasury Note 10 yr (Short) 5 636,797 Dec-13 (3,326) Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/13 (premiums $115,281) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $4,709,300 $330 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 4,709,300 123,195 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/13 (proceeds receivable $1,054,473) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, November 1, 2043 $1,000,000 11/13/13 $1,053,594 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC GBP 412,000 $— 8/15/31 3.6% 6 month GBP- $(50,522) LIBOR-BBA Goldman Sachs International GBP 412,000 — 9/23/31 6 month GBP- 3.1175% 2,095 LIBOR-BBA Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $127,000 $(8) 9/25/23 3 month USD- 2.92% $3,257 LIBOR-BBA 78,513,400 E 104,844 12/18/15 3 month USD- 0.75% (345,823) LIBOR-BBA 32,526,300 E (39,556) 12/18/18 3 month USD- 2.05% (883,289) LIBOR-BBA Absolute Return 100 Fund 39 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,043,800 E $(16,551) 12/18/43 3 month USD- 3.85% $31,746 LIBOR-BBA 26,017,700 E 61,120 12/18/23 3 month USD- 3.15% (922,348) LIBOR-BBA Total E Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $2,939 $43,000 5/11/63 300 bp $475 BBB Index CMBX NA BBB–/P 5,604 93,000 5/11/63 300 bp 274 BBB Index CMBX NA BBB–/P 11,483 186,000 5/11/63 300 bp 822 BBB Index CMBX NA BBB–/P 10,944 192,000 5/11/63 300 bp (61) BBB Index Barclays Bank PLC CMBX NA BBB–/P 16,962 153,000 5/11/63 300 bp 8,192 BBB Index Credit Suisse International CMBX NA BBB–/P 646 22,000 5/11/63 300 bp (615) BBB Index CMBX NA BBB–/P 1,435 75,000 5/11/63 300 bp (2,864) BBB Index CMBX NA BBB–/P 9,289 76,000 5/11/63 300 bp 4,933 BBB Index CMBX NA BBB–/P 7,372 76,000 5/11/63 300 bp 3,016 BBB Index CMBX NA BBB–/P 706 91,000 5/11/63 300 bp (4,510) BBB Index CMBX NA BBB–/P 9,711 122,000 5/11/63 300 bp 2,718 BBB Index CMBX NA BBB–/P 2,625 149,000 5/11/63 300 bp (5,915) BBB Index CMBX NA BBB–/P 4,534 149,000 5/11/63 300 bp (4,006) BBB Index CMBX NA BBB–/P 17,174 152,000 5/11/63 300 bp 8,462 BBB Index CMBX NA BBB–/P 10,131 154,000 5/11/63 300 bp 1,304 BBB Index 40 Absolute Return 100 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $11,924 $154,000 5/11/63 300 bp $3,097 BBB Index CMBX NA BBB–/P 12,288 154,000 5/11/63 300 bp 3,462 BBB Index CMBX NA BBB–/P 2,520 164,000 5/11/63 300 bp (6,880) BBB Index CMBX NA BBB–/P 2,113 182,000 5/11/63 300 bp (8,319) BBB Index CMBX NA BBB–/P 13,549 186,000 5/11/63 300 bp 2,888 BBB Index CMBX NA BBB–/P 20,309 265,000 5/11/63 300 bp 5,120 BBB Index CMBX NA BBB–/P 12,187 297,000 5/11/63 300 bp (4,835) BBB Index CMBX NA BBB–/P 333 3,000 5/11/63 300 bp 161 BBB Index CMBX NA BBB–/P 3,741 48,000 5/11/63 300 bp 990 BBB Index CMBX NA BBB–/P 6,526 75,000 5/11/63 300 bp 2,227 BBB Index CMBX NA BBB–/P 6,476 75,000 5/11/63 300 bp 2,178 BBB Index CMBX NA BBB–/P 7,559 78,000 5/11/63 300 bp 3,088 BBB Index CMBX NA BBB–/P 24,615 231,000 5/11/63 300 bp 11,375 BBB Index CMBX NA BBB–/P 32,106 304,000 5/11/63 300 bp 14,681 BBB Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” Absolute Return 100 Fund 41 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $101,597,162 $— Foreign government and agency bonds and notes — 1,802,870 — Mortgage-backed securities — 77,050,162 — Municipal bonds and notes — 3,200,000 — Purchased swap options outstanding — 115,221 — U.S. government and agency mortgage obligations — 5,770,153 — U.S. treasury obligations — 58,280 — Short-term investments 63,497,005 26,549,503 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(5,832) $— Futures contracts (11,023) — — Written swap options outstanding — (123,525) — TBA sale commitments — (1,053,594) — Interest rate swap contracts — (2,274,733) — Credit default contracts — (226,343) — Totals by level $— The accompanying notes are an integral part of these financial statements. 42 Absolute Return 100 Fund Statement of assets and liabilities 10/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $213,767,355) $216,173,351 Affiliated issuers (identified cost $63,467,005) (Notes 1 and 5) 63,467,005 Cash 55,126 Foreign currency (cost $53) (Note 1) 55 Interest and other receivables 1,467,933 Receivable for shares of the fund sold 746,054 Receivable for investments sold 1,224,325 Receivable for investor servicing fees (Note 2) 117 Receivable for sales of delayed delivery securities (Note 1) 1,055,806 Receivable for custodian fees (Note 2) 13 Receivable for variation margin (Note 1) 67,156 Unrealized appreciation on forward currency contracts (Note 1) 81 Unrealized appreciation on OTC swap contracts (Note 1) 81,558 Total assets LIABILITIES Payable for investments purchased 2,253,616 Payable for purchases of delayed delivery securities (Note 1) 4,118,372 Payable for shares of the fund repurchased 467,446 Payable for compensation of Manager (Note 2) 30,757 Payable for Trustee compensation and expenses (Note 2) 29,147 Payable for distribution fees (Note 2) 62,550 Payable for variation margin (Note 1) 27,486 Unrealized depreciation on OTC swap contracts (Note 1) 88,527 Premium received on OTC swap contracts (Note 1) 267,801 Unrealized depreciation on forward currency contracts (Note 1) 5,913 Written options outstanding, at value (premiums $115,281) (Notes 1 and 3) 123,525 TBA sale commitments, at value (proceeds receivable $1,054,473) (Note 1) 1,053,594 Collateral on certain derivative contracts, at value (Note 1) 30,000 Other accrued expenses 21,470 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $281,128,969 Undistributed net investment income (Note 1) 2,989,981 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (8,619,889) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 259,315 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Absolute Return 100 Fund 43 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($160,057,078 divided by 15,601,021 shares) $10.26 Offering price per class A share (100/99.00 of $10.26)* $10.36 Net asset value and offering price per class B share ($3,079,653 divided by 301,547 shares)** $10.21 Net asset value and offering price per class C share ($30,621,030 divided by 3,018,144 shares)** $10.15 Net asset value and redemption price per class M share ($2,609,119 divided by 254,901 shares) $10.24 Offering price per class M share (100/99.25 of $10.24)* $10.32 Net asset value, offering price and redemption price per class R share ($310,501 divided by 30,471 shares) $10.19 Net asset value, offering price and redemption price per class R5 share ($10,290 divided by 997 shares) $10.32 Net asset value, offering price and redemption price per class R6 share ($509,013 divided by 49,301 shares) $10.32 Net asset value, offering price and redemption price per class Y share ($78,561,692 divided by 7,625,478 shares) $10.30 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 44 Absolute Return 100 Fund Statement of operations Year ended 10/31/13 INVESTMENT INCOME Interest (net of foreign tax of $435) (including interest income of $35,741 from investments in affiliated issuers) (Note 5) $5,627,203 Total investment income EXPENSES Compensation of Manager (Note 2) 1,094,486 Investor servicing fees (Note 2) 117,826 Custodian fees (Note 2) 7,612 Trustee compensation and expenses (Note 2) 9,755 Distribution fees (Note 2) 749,552 Administrative services (Note 2) 3,681 Other 56,781 Fees waived and reimbursed by Manager (Note 2) (266,884) Total expenses Expense reduction (Note 2) (445) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,304,682 Net realized gain on swap contracts (Note 1) 3,124,996 Net realized gain on futures contracts (Note 1) 109,148 Net realized gain on foreign currency transactions (Note 1) 1,515 Net realized gain on written options (Notes 1 and 3) 258,575 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 6,859 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (4,255,220) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 45 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 10/31/13 Year ended 10/31/12 Operations: Net investment income $3,854,839 $4,824,398 Net realized gain (loss) on investments and foreign currency transactions 4,798,916 (13,014,438) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (4,248,361) 12,782,743 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,109,205) (3,613,370) Class B (14,309) (43,331) Class C — (410,377) Class M (19,546) (53,093) Class R (2,101) (3,861) Class R5 (86) — Class R6 (89) — Class Y (756,754) (1,386,125) Decrease from capital share transactions (Note 4) (3,584,160) (122,392,125) Total decrease in net assets NET ASSETS Beginning of year 276,839,232 400,148,811 End of year (including undistributed net investment income of $2,989,981 and $1,067,453, respectively) The accompanying notes are an integral part of these financial statements. 46 Absolute Return 100 Fund This page left blank intentionally. Absolute Return 100 Fund 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A October 31, 2013 .15 .03 (.08) — — .64 e 1.49 e 81 f October 31, 2012 .16 — d (.15) — — .65 e 1.55 e 238 f October 31, 2011 .23 (.30) (.13) (.09) — .67 e 2.27 e 186 f October 31, 2010 .20 (.05) (.03) — d — d 1.01 1.92 199 f October 31, 2009† .16 .16 — d — — d — d * 1.03* e 1.51* e 44* Class B October 31, 2013 .13 .02 (.06) — — .84 e 1.27 e 81 f October 31, 2012 .13 .02 (.14) — — .85 e 1.33 e 238 f October 31, 2011 .22 (.32) (.09) (.09) — .87 e 2.10 e 186 f October 31, 2010 .16 (.04) — — d — d — d 1.35 1.58 199 f October 31, 2009† .11 .16 — d — — d — d * 1.54* e 1.03* e 44* Class C October 31, 2013 .08 .02 — 1.39 e .75 e 81 f October 31, 2012 .08 .01 (.07) — — 1.40 e .80 e 238 f October 31, 2011 .16 (.31) (.06) (.09) — 1.42 e 1.58 e 186 f October 31, 2010 .12 (.04) (.01) — d — d 1.76 1.17 199 f October 31, 2009† .11 .15 — d — — d — d * 1.67* e 1.04* e 44* Class M October 31, 2013 .15 .02 (.07) — — .69 e 1.45 e 81 f October 31, 2012 .15 .01 (.15) — — .70 e 1.48 e 238 f October 31, 2011 .23 (.31) (.12) (.09) — .72 e 2.22 e 186 f October 31, 2010 .19 (.05) (.03) — d — d 1.08 1.87 199 f October 31, 2009† .15 .16 — d — — d — d * 1.16* e 1.47* e 44* Class R October 31, 2013 .13 .02 (.06) — — .89 e 1.26 e 81 f October 31, 2012 .13 — d (.12) — — .90 e 1.27 e 238 f October 31, 2011 .21 (.31) (.11) (.09) — .92 e 2.06 e 186 f October 31, 2010 .18 (.06) (.03) — d — d 1.26 1.71 199 f October 31, 2009† .11 .19 — d — — d — d * 14 1.24* e 1.10* e 44* Class R5 October 31, 2013 .18 .02 (.09) — — .39 e 1.74 e 81 f October 31, 2012‡ .05 .04 — * 10 .13* e .48* e 238 f Class R6 October 31, 2013 .16 g .04 (.09) — — .39 e 1.57 e,g 81 f October 31, 2012‡ .05 .04 — * 10 .13* e .48* e 238 f Class Y October 31, 2013 .18 .02 (.11) — — .39 e 1.74 e 81 f October 31, 2012 .18 .01 (.18) — — .40 e 1.78 e 238 f October 31, 2011 .26 (.31) (.14) (.09) — .42 e 2.55 e 186 f October 31, 2010 .23 (.05) (.04) — d — d .76 2.17 199 f October 31, 2009† .20 .14 — d — — d — d * .81* e 1.87* e 44* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48 Absolute Return 100 Fund Absolute Return 100 Fund 49 Financial highlights (Continued) * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 10/31/11 10/31/09 Class A 0.10% 0.33% 0.29% 0.44% Class B 0.10 0.33 0.29 0.44 Class C 0.10 0.33 0.29 0.44 Class M 0.10 0.33 0.29 0.44 Class R 0.10 0.33 0.29 0.44 Class R5 0.09 0.10 N/A N/A Class R6 0.07 0.08 N/A N/A Class Y 0.10 0.33 0.29 0.44 f Portfolio turnover excludes TBA purchase and sale transactions. g The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 50 Absolute Return 100 Fund Notes to financial statements 10/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through October 31, 2013. Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to earn a positive total return that exceeds the rate of inflation by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets: (b) corporate credit: investment grade debt, high yield debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit: and (c) securitized assets: asset-backed securities, residential mortgage-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, short-term debt securities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on classB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Absolute Return 100 Fund 51 Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is 52 Absolute Return 100 Fund determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to isolate prepayment risk, to hedge prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Absolute Return 100 Fund 53 Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit 54 Absolute Return 100 Fund default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $291,021 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $248,833. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Absolute Return 100 Fund 55 Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 56 Absolute Return 100 Fund At October 31, 2013, the fund had a capital loss carryover of $8,535,309 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,411,810 $2,630,428 $7,042,238 * 1,493,071 N/A 1,493,071 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $30,221 to decrease undistributed net investment income and $30,221 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $3,294,263 Unrealized depreciation (992,011) Net unrealized appreciation 2,302,252 Undistributed ordinary income 3,030,825 Capital loss carryforward (8,535,309) Cost for federal income tax purposes $277,330,808 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Effective March 1, 2013, the fund pays Putnam Management a monthly base fee equal to 0.40% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. Prior to March 1, 2013, the fund paid Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that varied based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates varied as follows: 0.630% of the first $5 billion, 0.430% of the next $50 billion, 0.580% of the next $5 billion, 0.410% of the next $50 billion, 0.530% of the next $10 billion, 0.400% of the next $100 billion and 0.480% of the next $10 billion, 0.395% of any excess thereafter. Absolute Return 100 Fund 57 Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.04%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.428% of the fund’s average net assets before a decrease of $38,186 (0.014% of the fund’s average net assets) based on performance. Putnam Management had agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) would not exceed an annual rate of 0.40% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $266,884 as a result of this limit. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly 58 Absolute Return 100 Fund sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Previously, the fund reimbursed Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements was determined annually by the Trustees. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. During the reporting period, the expenses for each class of shares related to investor servicing fees that were paid directly by the fund were as follows: ClassA $67,290 ClassR5 4 ClassB 1,139 ClassR6 2 ClassC 16,694 ClassY 31,335 ClassM 1,211 Total ClassR 151 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $445 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $187, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, Absolute Return 100 Fund 59 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $385,810 ClassM 7,833 ClassB 12,678 ClassR 1,557 ClassC 341,674 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $618 and $66 from the sale of classA and classM shares, respectively, and received $2,202 and $1,030 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $150 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $198,308,381 and $139,077,660, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $16,988,000 $754,712 Options opened 81,013,100 539,976 Options exercised (29,292,300) (781,931) Options expired — — Options closed (59,290,200) (397,476) Written options outstanding at the end of the reporting period $9,418,600 $115,281 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 7,466,753 $76,215,535 5,170,807 $52,126,974 Shares issued in connection with reinvestment of distributions 88,608 895,826 284,112 2,821,232 7,555,361 77,111,361 5,454,919 54,948,206 Shares repurchased (7,566,415) (77,177,350) (14,442,066) (145,301,819) Net decrease 60 Absolute Return 100 Fund Year ended 10/31/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 148,493 $1,511,704 79,022 $792,959 Shares issued in connection with reinvestment of distributions 1,257 12,678 3,627 35,946 149,750 1,524,382 82,649 828,905 Shares repurchased (110,670) (1,125,235) (123,820) (1,243,252) Net increase (decrease) Year ended 10/31/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 467,554 $4,731,715 671,183 $6,693,524 Shares issued in connection with reinvestment of distributions — — 31,807 314,576 467,554 4,731,715 702,990 7,008,100 Shares repurchased (1,494,550) (15,107,599) (2,898,155) (28,932,186) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 31,124 $317,513 34,611 $348,853 Shares issued in connection with reinvestment of distributions 1,851 18,679 4,841 47,979 32,975 336,192 39,452 396,832 Shares repurchased (71,355) (724,653) (99,165) (995,637) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 21,053 $212,969 4,724 $47,373 Shares issued in connection with reinvestment of distributions 209 2,101 390 3,861 21,262 215,070 5,114 51,234 Shares repurchased (22,020) (223,004) (5,265) (52,923) Net decrease For the period 7/3/12 (commencement of operations) Year ended 10/31/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 988 $10,000 Shares issued in connection with reinvestment of distributions 9 86 — — 9 86 988 10,000 Shares repurchased — Net increase 9 Absolute Return 100 Fund 61 For the period 7/3/12 (commencement of operations) Year ended 10/31/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 52,535 $539,038 988 $10,000 Shares issued in connection with reinvestment of distributions 9 89 — — 52,544 539,127 988 10,000 Shares repurchased (4,231) (43,516) — — Net increase Year ended 10/31/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 6,522,639 $66,835,872 6,099,036 $61,564,066 Shares issued in connection with reinvestment of distributions 58,224 589,814 91,083 907,189 6,580,863 67,425,686 6,190,119 62,471,255 Shares repurchased (5,969,864) (61,066,422) (7,101,172) (71,590,840) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 997 100.0% $10,290 ClassR6 997 2.0 10,290 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $51,210,289 $105,635,528 $134,651,524 $17,726 $22,194,293 Putnam Short Term Investment Fund* — 194,913,669 153,640,957 18,015 41,272,712 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 62 Absolute Return 100 Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased swap option contracts (contract amount) $15,200,000 Written swap option contracts (contract amount) (Note 3) $7,800,000 Futures contracts (number of contracts) 40 Forward currency contracts (contract amount) $240,000 OTC interest rate swap contracts (notional) $147,800,000 Centrally cleared interest rate swap contracts (notional) $44,000,000 OTC total return swap contracts (notional) $6,500,000 OTC credit default swap contracts (notional) $1,900,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $— Payables $226,343 Foreign exchange contracts Receivables 81 Payables 5,913 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 168,878* depreciation 2,462,938* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $84,022 $84,022 Foreign exchange contracts — — 3,556 — $3,556 Interest rate contracts (323,389) 109,148 — 3,040,974 $2,826,733 Total Absolute Return 100 Fund 63 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $41,458 $41,458 Foreign exchange contracts — — (7,549) — $(7,549) Interest rate contracts (60,680) (18,843) — (1,901,523) $(1,981,046) Total Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 64 Absolute Return 100 Fund Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Absolute Return 100 Fund 65 About the Trustees Independent Trustees 66 Absolute Return 100 Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Absolute Return 100 Fund 67 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 68 Absolute Return 100 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Independent Registered Robert T. Burns Public Accounting Firm Vice President and KPMG LLP Chief Legal Officer This report is for the information of shareholders of Putnam Absolute Return 100 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2013	$81,885	$ —	$5,275	$ — October 31, 2012	$87,871	$ —	$5,150	$ — For the fiscal years ended October 31, 2013 and October 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,275 and $5,150 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
